Opinion
Per Curiam,
This appeal comes before us from the refusal of the Court of Common Pleas of Allegheny County, en banc, to remove a compulsory nonsuit entered by the trial judge. After the introduction of plaintiffs evidence the trial judge entered the nonsuit because she found the plaintiff guilty of contributory negligence as a matter of law.
No useful purpose would be served by a detailed recital of the facts presented herein. After a complete review of the record we find no error in the determination of the trial judge or the refusal of the court en banc to remove the nonsuit.
Judgment affirmed.